Exhibit 10.3

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Agreement”) is entered into as of February 10,
2010 (and effective as set forth in Section 10 of this Agreement), by and among
GRAHAM PACKAGING HOLDINGS COMPANY, a Pennsylvania limited partnership
(“Holdings”), GRAHAM PACKAGING COMPANY L.P., a Delaware limited partnership (the
“Company”), BLACKSTONE MANAGEMENT PARTNERS III L.L.C., a Delaware limited
liability company (“BMP”), and GRAHAM ALTERNATIVE INVESTMENT PARTNERS I, a
Pennsylvania limited partnership (“GAIP”). All defined terms not otherwise
defined herein shall have the meaning set forth in the Monitoring Agreement.

WHEREAS, the parties hereto are parties to that certain Amended and Restated
Monitoring Agreement, dated as of September 30, 2004 (the “Monitoring
Agreement”); and

WHEREAS, pursuant to and in accordance with Section 3(b) of the Monitoring
Agreement, BMP has agreed to accept a “monetization or buy-out” of the BMP
Monitoring Fee, and accordingly the GAIP Monitoring Fee, for consideration equal
to an aggregate payment to BMP and GAIP of $35,000,000 as a full “monetization
or buy-out” of the BMP Monitoring Fee and the GAIP Monitoring Fee.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Buy-Out Payments. The Company hereby agrees to pay by wire transfer of
immediately available funds to the accounts previously specified by the
recipients (i) to BMP $26,250,000 as a “monetization or buy-out” of the BMP
Monitoring Fee and (ii) to GAIP $8,750,000 as a “monetization or buy-out” of the
GAIP Monitoring Fee.

2. Termination of the Monitoring Agreement. Upon payment of the fees set forth
in Section 1, the parties hereto agree that the Monitoring Agreement shall
terminate and be of no further force and effect, with no further liability to
any party thereto.

3. Third Party Beneficiary. Nothing in this Agreement, express or implied, is
intended to or shall confer upon anyone other than the parties any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

4. Section Headings. Headings contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit or extend the scope or intent
of this Agreement or any provisions thereof.

5. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to any choice
or conflict of law provision which would require the application of any law
other than that of the State of New York.



--------------------------------------------------------------------------------

6. Jurisdiction. Each party to this Agreement irrevocably agrees that any suit,
action or proceeding which may arise out of or in connection with this Agreement
shall be brought in the courts of the State of New York in New York County or
the courts of the United States District Court for the Southern District of New
York, which shall have exclusive jurisdiction to settle any disputes arising out
of or in connection with this Agreement and for such purpose each Party hereby
irrevocably and unconditionally submits to the jurisdiction of such courts.

7. Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, discussions and understandings with respect thereto.

8. Amendment. This Agreement may be amended only by a written instrument signed
by all parties hereto.

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement of the parties hereto.

10. Effective Date. This Agreement shall become effective upon the closing of
the initial public offering and sale of shares of common stock of Graham
Packaging Company Inc. (the “IPO”) and shall be of no force and effect (i) prior
to the closing of the IPO and (ii) if the closing of the IPO has not been
consummated within ten (10) business days from the date of this Agreement.

[The remainder of this page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as of the date first above
written.

 

BLACKSTONE MANAGEMENT PARTNERS III L.L.C. By:   Blackstone Holdings I L.P., its
Sole Member By:   Blackstone Holdings I/II GP Inc., its General Partner By:  
/s/ Chinh E. Chu Name: Chinh E. Chu Title: GRAHAM PACKAGING HOLDINGS COMPANY, LP
By:   BCP/Graham Holdings, L.L.C., its managing general partner By:   /s/ Mark
S. Burgess Name: Mark S. Burgess Title: Vice President, Finance and
Administration GRAHAM PACKAGING COMPANY, L.P. By:   GPC Opco GP, LLC, its
general partner By:   /s/ David W. Bullock Name: David W. Bullock Title: Chief
Financial Officer GRAHAM ALTERNATIVE INVESTMENT PARTNERS I By:   Graham Family
Growth (GP) Company, its general partner By:   GPC Investments, LLC, its general
partner By:   /s/ Paul L. Rudy, III Name: Paul L. Rudy, III Title: Vice
President